Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2015 is in compliance with the provisions of 37 CFR 1.97.  Three Non-Patent Literature (“NPL”) references were cited in the IDS.

This IDS was accompanied by a six-page letter which identified parent Application No. 13/778,068 as having cited the same three NPL references.  Copies of the references were properly not included with the present application’s IDS because the provisions of 37 CFR 1.98(d).

Application No. 13/778,068 had an IDS and two-page letter filed on 10/20/2014 which identified its parent Application No. 13/431,932 as having cited the same three NPL references.  Copies of the references were properly not included with the present application’s IDS because the provisions of 37 CFR 1.98(d).

Application No. 13/431,932 had a Form PTO-892 mailed by the examiner on 07/05/2012.  This 892 cited the three NPL references and the examiner mailed copies of the references.

In the present application, the examiner observes that the IDS filed 05/05/2015 was considered by the previous examiner and the annotated copy mailed on 05/01/2017.  The examiner had lined through the three NPL references, presumably because Applicant did not file copies of the references in proper reliance on 37 CFR 

The examiner has considered the references cited in the 05/05/2015 IDS, including the three NPL references, and has attached a considered and annotated copy to this mailing to correct the record.

Accordingly, the information disclosure statement is being considered by the examiner.


/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        05/06/2021